Bell, Chief Judge.
This case was tried in the State Court of Clayton County by the judge without a jury. The court granted judgment for defendant but made no findings of fact or conclusions of law. The rules of practice and procedure that are applicable to superior courts govern the practice and procedure in the State Court of Clayton County. Ga. L. 1970, pp. 679, 680 (Code Ann. § 24-2107a). Accordingly, the trial court was required to comply with CPA § 52 (a) (Code Ann. § 81A-152 (a)) by making findings of fact and conclusions of law. The failure todo so requires remanding of this appeal with direction to vacate the judgment, to prepare or cause to be prepared appropriate findings of fact and conclusions of law and to enter a new judgment. The losing party thereupon shall be free to enter another appeal. Spivey v. Mayson, 124 Ga. App. 775 (186 SE2d 154).

Appeal remanded with direction.


Clark and Stolz, 
*12
JJ., concur.

Submitted June 7, 1976
Decided June 11, 1976.
Joseph S. Crespi, Clifford W. Milam, for appellant.
John L. Watson, Jr., for appellee.